Citation Nr: 0214602	
Decision Date: 10/18/02    Archive Date: 10/29/02	

DOCKET NO.  99-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
thoracic spine fracture at T7, currently evaluated at 10 
percent.

2.  Entitlement to an increased evaluation for bronchial 
asthma with chronic obstructive pulmonary disease (COPD), 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1980 
to August 1983, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
September 2000, the Board returned the case to the RO to 
afford the veteran a personal hearing at the RO that he had 
previously requested.  In a statement from the veteran's 
representative dated in October 2000, it was indicated that a 
hearing was no longer desired.  The case was subsequently 
returned to the Board for further appellate review.

As was noted in the Board's September 2000 remand decision, 
the issue of an increased evaluation for the veteran's low 
back disability was prepared for appellate review.  However, 
following a June 1999 rating decision that increased the 
evaluation for that disability, the veteran indicated in a 
statement dated in June 1999 that he was satisfied with the 
evaluation assigned for that disability.  As such, this 
matter is not before the Board.  

Nevertheless, in a statement from the veteran dated in 
November 2000, he stated "I am getting much worse."  When 
this statement is viewed in connection with medical evidence 
submitted that pertains to the veteran's low back disability, 
it is not clear whether this statement should be construed as 
an informal claim for an increased evaluation for the 
veteran's the service connected low back disability.  
Accordingly, this matter is referred to the RO for 
clarification and any appropriate action.  

Regulations amending 38 C.F.R. § 4.71a, Diagnostic Code 5293 
pertaining to the evaluation of intervertebral disc syndrome 
were effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2000).  The criteria for evaluating 
intervertebral disc syndrome are applicable in this case, but 
the veteran was not aware of the changes and the RO did not 
apply the amended regulation since it became effective after 
the veteran's appeal was transferred to the Board.  Pursuant 
to 38 C.F.R. § 20.903(c) (2002), in September 2002 the Board 
notified the veteran and his representative of the amended 
regulation and of his right to submit additional evidence or 
argument.  In a response received in October 2002, the 
veteran and his representative indicated that they had 
nothing further to submit and requested that the Board 
proceed with appellate review.  


FINDINGS OF FACT

1.  All relevant evidence relevant for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to inform and assist have been met.  

2.  The residuals of the T7 thoracic spine fracture are 
manifested by limitation of motion and demonstrable deformity 
of a vertebral body, but are not characterized by a fracture 
with spinal cord involvement, abnormal mobility requiring a 
brace, ankylosis, severe intervertebral disc syndrome or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

3.  The veteran's respiratory disability does not manifest 
clinical findings reflective of chronic obstructive pulmonary 
disease and the asthma requires daily inhalation or oral 
bronchial dilator therapy, or inhalational anti-inflammatory 
medication.  

4.  The veteran's asthma does not manifest FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a thoracic spine fracture at T7 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5291-5285 (2002).  

2.  The criteria for a 30 percent evaluation for bronchial 
asthma with chronic obstructive pulmonary disease have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.96, 4.97, 
Diagnostic Code 6602 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and representative of any information and evidence needed to 
complete and substantiate a claim.  Collectively, the 
September 1998 rating decision, the Statement of the Case and 
the various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied.  In addition, in a 
February 2001 letter from the RO to the veteran he was 
specifically notified of the provisions of the VCAA, 
including what information and evidence was the veteran's 
responsibility to obtain and submit and which evidence would 
be obtained by the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) ("both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary").  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records had previously been 
obtained and are associated with the claims file.  In 
addition, the RO has obtained all relevant and probative VA 
medical records identified by the veteran and he has been 
afforded several VA examinations to assess the severity of 
the service-connected disabilities at issue on appeal.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  Therefore, the Board's review indicates 
that all relevant facts have been properly developed and that 
all evidence necessary for an equitable disposition of the 
issues on appeal has been obtained.  Simply put, the record 
appears to be complete.  Moreover, as the record is complete, 
any further obligation under the VCAA for the VA to advise a 
claimant as to the division of responsibilities between the 
VA and the claimant in obtaining evidence is moot.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Consequently, the case is now ready for appellate review.

The veteran essentially contends that the current evaluations 
assigned for his thoracic spine and asthma disabilities do 
not accurately reflect the severity of those disabilities.  
He maintains that these disabilities have increased in 
severity and now warrant higher evaluations.  

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.1 (2002).  When a question 
arises as to which of two disability ratings apply under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When assigning a disability evaluation, the veteran's 
entire history is reviewed, but the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, function lost due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

Thoracic Spine Fracture

Historically, a rating decision dated in May 1992 granted 
service connection for a thoracic spine fracture at T7 and 
assigned a 10 percent evaluation.  This decision was based on 
service medical records and findings of a VA examination.  
This evaluation has remained in effect since that time.  

In requesting a reevaluation of his disabilities, the veteran 
submitted a February 1998 statement from a VA physician.  The 
statement contains no information concerning the veteran's 
thoracic spine disability, but notes that the veteran was 
employed as a carpenter and had multiple flare-ups of his low 
back pain while working.  In April 1998, VA outpatient 
records were received for the time period between March 1997 
and April 1998.  These records contain complaints and 
clinical findings pertaining to the veteran's lumbar spine, 
but do not contain any complaints, clinical findings, or 
diagnosis pertaining to the thoracic spine.

A report of a VA examination performed in May 1998 notes the 
veteran's history of low back and thoracic spine injuries 
from parachute jumps while in the service.  It was noted that 
the lower back had caused most of the problems over the 
years, particularly over the last 2 to 3 years, but noted the 
veteran also had upper back pain which he stated was 
exacerbated by certain work activities and at times caused 
pain with breathing.  He indicated that he had missed almost 
three months of work over the wintertime because of recurrent 
exacerbations of his back pain.  The veteran reported that he 
had pain in the thoracic area of the spine after doing 
overhead work.  On examination the veteran was noted to move 
carefully and got up and down from a chair very carefully 
holding himself stiffly and got on and off the examination 
table with slight difficulty.  No muscle spasm was noted, but 
there was tenderness to palpation over the dorsal spine.  No 
range of motion of the thoracic spine was reported, but 
lumbar spine forward flexion was to 75 degrees without pain, 
backward extension to 10 degrees with pain, right 
lateroflexion to 15 degrees with pain, left lateroflexion to 
25 degrees and rotation to the right and left produced pain 
at the extremes of a range of motion at 35 degrees.  The 
pertinent diagnosis following the examination was chronic 
pain of the thoracic spine, degenerative arthritis.  

In February 1999, VA outpatient treatment records dated 
between April and November 1998 were received.  These records 
contained no complaints or clinical findings specific to the 
thoracic spine, but do note complaints of low back pain.

A report of a VA examination performed in March 1999 reflects 
that complaints and clinical findings recorded pertained 
mostly to the veteran's lower back.  Evaluation of the 
thoracic spine revealed tender paraspinal muscles without 
actual spasm.  It was noted that the spine was in alignment.  
A chest X-ray disclosed the presence of degenerative 
arthritis of the dorsal spine.  The diagnosis following the 
examination was degenerative arthritis of the thoracic spine.

In March 2001, VA outpatient treatment records for the time 
period between March 1998 and January 2001 were received.  
These records include a September 1998 record which records 
that the veteran was seen with complaints of pain in the 
upper midback since the previous day after he turned quickly 
and twisted his back.  On physical examination there was 
tenderness along the thoracic and lumbosacral spine with 
decreased range of motion.  The diagnostic impression was 
acute chronic back pain.  

A report of a VA examination performed in June 2001 shows the 
veteran reported that he continued to experience thoracic and 
lumbar spine pain.  He indicated that he had difficulty 
walking because of pain and had difficulty performing 
activities of daily living.  On examination the veteran was 
noted to walk with a severely antalgic gait.  He had 
extension of his back to 15 degrees and flexion to 20 degrees 
which the examiner indicated was in the thoracic spine.  Axle 
rotation was to 10 degrees.  He was minimally tender to 
palpation over the thoracic spine.  Radiographic examination 
of the thoracic spine demonstrated minimal narrowing of T7.  
He had narrowing of the disc spaces of T7-T8 and T8-T9 with 
evidence of degenerative disease of the discs.  Following the 
examination the impression noted the veteran had injured his 
thoracic spine while parachute jumping.  The degeneration of 
the discs of T7-8 and T8-9 were directly related to this 
injury.  There was no evidence of neurologic injury, only 
persistent pain.  There was no severe limitation in motion 
and the pain was as likely as not due to his compression 
fracture in the military.

VA medical records received in December 2001 pertain to a 
time period between March and November 2001.  Those records 
contain no complaints, clinical findings, or diagnosis 
pertaining to the thoracic spine.

A report of a VA MRI of the thoracic spine performed in 
January 2002 showed an impression of mild degenerative 
changes in the thoracic with minimal anterior wedging of T7.  
Right paracentral disc at T8-9 causes minimal flattening of 
the right ventral cord with question of minimal signal in the 
cord at this level.  The central canal is not significantly 
narrowed.  Only minimal narrowing of the central canal is 
present.  

A memorandum dated in January 1992 from the veteran's VA 
primary care provider reported that the veteran had a long 
history of low back pain that had slowly worsened and now 
severely limited his ability to work as a carpenter.  He 
noted that the veteran had reinjured his lower back in 
December 2001.  He recounted a portion of the findings of the 
recent thoracic spine MRI.  The physician reported that the 
veteran had numbness in his legs with walking or standing for 
long periods of time.  He concluded that the veteran's 
medical condition had worsened because of recent MRI findings 
suggesting spinal stenosis.  

A report of a VA examination performed in May 2002 shows that 
on examination the veteran was unable to cooperate with a 
range of motion of the back.  However, with the help of the 
electric table, he was able to lean onto the table which was 
then lowered to achieve flexion of 95 degrees.  At that point 
the veteran requested the examiner to stop because of 
excruciating pain in the low back.  Again using the table for 
support extension was to 15 degrees, lateral bending to 35 
degrees and rotation relatively full at 45 degrees.  Sensory 
examination was reported to be symmetric and was intact to 
sharp dull.  Reflex examination was two plus and symmetrical.  
Straight leg raising was positive at approximately 15 degrees 
and pain was perceived in the low back.  Percussion of the 
spine was remarkable for pain most significantly in the low 
back, somewhat in the thoracic spine at the level of T7.  
Following the examination the pertinent assessment was T7 
compression fracture, thoracic spine disc disease and 
herniated nucleus pulposus in the thoracic spine and 
complaints of unpleasant sensory symptoms with weakness.  The 
examiner commented that it was as likely as not that the 
degenerative disc disease in the lumbar and thoracic spine 
was related to the trauma in the military.  He indicated that 
the veteran's limitation could not be adequately assessed 
because he did not cooperate with range of motion 
examination.  He did indicate that it was painful.  The 
examiner commented that the range of motion that he was able 
to elicit was minimally limited and that there were no 
neurologic abnormalities.  There was diffuse pain and there 
was a history of loss of function which the examiner 
indicated was believable and reasonable given the veteran's 
abnormalities and the normal use of the back required in the 
building trade.  

Residuals of a vertebral fracture are evaluated under 
Diagnostic Code 5285.  Under that Diagnostic Code, a 100 
percent evaluation is for assignment with cord involvement, 
bedridden or requiring long leg braces.  A 60 percent 
evaluation is for assignment without cord involvement with 
abnormal mobility requiring a brace.  In other cases, an 
evaluation is assigned in accordance with definite limitation 
of motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  

Limitation of motion of the dorsal or thoracic spine is 
evaluated under Diagnostic Code 5291.  Under that Diagnostic 
Code, a noncompensable evaluation is assigned for slight 
limitation of motion and a 10 percent evaluation assigned for 
moderate or severe limitation of motion.  Under Diagnostic 
Code 5288, a 20 percent evaluation is assigned for favorable 
ankylosis of the dorsal or thoracic spine and a 30 percent 
evaluation for unfavorable ankylosis.

Another potentially applicable Diagnostic Code for evaluating 
the veteran's disability is 5293 for intervertebral disc 
syndrome.  Under that Diagnostic Code, a 10 percent 
evaluation is assigned for a mild disability, a 20 percent 
evaluation for a moderate disability with recurring attacks 
and a 40 percent evaluation for a severe disability with 
recurring attacks with intermittent relief. 

Under the amended schedular criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks during the past 12 months, a 20 evaluation is 
warranted.

Based on this record, the Board is of the opinion that the 
veteran's T7 thoracic spine fracture warrants a 20 percent 
evaluation based on limitation of motion of the thoracic 
spine and a demonstrable deformity of the T7 vertebra.  The 
veteran was previously in receipt of a 10 percent evaluation, 
presumably based on limitation of motion of the thoracic 
spine, since earlier X-rays did not demonstrate any 
abnormality of the thoracic spine or the T7 vertebra beyond 
degenerative arthritis.  Radiographic studies now show the 
presence of wedging at T7, as well as disc disease at other 
discs in the thoracic spine, which VA examiners have related 
to the service-connected disability.  The Board will observe 
that the 10 percent evaluation for limitation of thoracic 
spine motion is the maximum evaluation assigned for 
limitation of motion and is assigned for both moderate and 
severe limitation of motion.  There was no indication from 
the record that the veteran has ankylosis of the thoracic 
spine.  Thus a higher evaluation is not warranted under 
Diagnostic Code 5288.  As for a higher evaluation under 
Diagnostic Code 5285, the record does not demonstrate that 
the T7 thoracic fracture involves the spinal cord rendering 
the veteran bedridden or requiring long leg braces.  A 60 
percent evaluation under Diagnostic Code 5285 is also not 
warranted because there is no indication of abnormal mobility 
of the thoracic spine requiring a brace.  

As for a higher evaluation under Diagnostic Code 5293 for 
intervertebral disc syndrome, as indicated above, the Board 
believes that the veteran's disability warrants a 20 percent 
evaluation based on limitation of motion and demonstrable 
deformity of the vertebral body, a higher evaluation under 
Diagnostic Code 5293 would require evidence of severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief or incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  However, the most recent VA 
examination indicated that there were no neurologic 
abnormalities of the thoracic spine, although the veteran's 
primary care provider indicated that the veteran had some 
numbness in his legs with walking or standing for prolonged 
periods of time.  In any event, there was no indication that 
the veteran's thoracic spine disc disease is severe, and it 
is significant in assigning a disability evaluation for the 
veteran's thoracic spine disability that VA medical records 
dated between 1997 and 2001 contain only one record of 
complaints and clinical findings pertaining to the thoracic 
spine following an acute twisting injury.  Accordingly, the 
Board finds that an evaluation in excess of 20 percent under 
the old or new criteria of Diagnostic Code 5293 is not shown 
to be warranted.

In reaching this decision, the Board has considered the 
degree of functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness 
due to the thoracic spine disability.  However, the veteran 
is in receipt of the maximum evaluation based on limitation 
of motion for the thoracic spine and any additional 
symptomatology has not been shown to produce a functional 
loss equivalent to ankylosis or complete loss of motion.  As 
such, a higher evaluation is not warranted based on 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  

Bronchial Asthma with COPD

VA outpatient treatment records dated between 1997 and 2001 
show diagnoses of asthma, but no treatment for asthma attacks 
or exacerbations, or for COPD.  A record dated in May 1997 
showed the veteran was seen for complaints associated with an 
upper respiratory infection, as he was in August 2000.  A 
record dated in April 2001recorded that the veteran's asthma 
was stable.  

A report of a VA examination performed in March 1999 shows 
the veteran reported that he had increasing shortness of 
breath and became winded easily when climbing stairs.  The 
veteran reported that his Albuterol inhaler helped with his 
breathing.  He also had seasonal episodes of breathlessness 
associated with coughing.  The examiner indicated that there 
was no audible dyspnea or visible shortness of breath while 
speaking with the veteran.  The veteran reported that he had 
received no emergency care for his asthma during the past 
year.  When questioned as to how often this bothers him, the 
veteran stated that he was somewhat short of breath all of 
the time.  On physical examination the veteran was noted to 
be in no acute distress without audible dyspnea.  Lungs were 
clear to auscultation and percussion with a good exchange of 
breath sounds in all areas.  There were no rales, wheezes or 
rhonchi.  On pulmonary function testing, FEV-1 was 89 percent 
predicted and FEV-1/FVC was 83 percent.  The interpretation 
was normal spirometry.  Following the examination the 
diagnosis was bronchial asthma that was controlled when there 
was regular use of medication.  Pulmonary function tests were 
reported to be normal.  

A report of a VA examination performed in June 2001 shows the 
veteran reported that he had never been hospitalized for 
asthma, but had to go to the emergency room for symptoms, the 
last time being about one month ago.  At that time he was 
diagnosed with bronchitis, but his lungs were clear to 
examination by notes the examiner reviewed on the computer.  
He was noted to be using Albuterol and Atrovent.  On physical 
examination the veteran was without distress on room air.  
The chest was clear to auscultation without wheezing, rhonchi 
or crackles.  There was no clubbing, cyanosis or edema of the 
extremities.  Prior pulmonary functioning testing performed 
in February 1999 revealed an FEV-1 that was 87 percent of 
predicted and an FEV-1/FVC ratio that was normal at 0.82.  
The diagnosis and impression was that the veteran had signs 
and symptoms complex very consistent with mild to moderate 
asthma.  It was noted that he uses inhalers fairly frequently 
and did have some nocturnal symptoms.  The veteran was noted 
to require anti-inflammatory therapy.  

A report of a VA examination performed in June 2002 shows 
that on physical examination the veteran was in no distress 
at rest.  Both lungs were normally resonant to percussion and 
there were rales or wheezes.  There were occasional rhonchi 
which cleared with coughing.  Pulmonary function testing 
performed on May 2002 indicated that FEV-1 was 76 percent and 
the FEB- to FVC ratio was 80 percent.  It was noted that when 
compared to prior spirometry done in February 1999 there was 
no significant change in the values.  The pulmonary function 
tests were consistent with the absence of air flow 
obstruction.  The impression following the examination was 
the veteran had a history suggestive of asthma with no 
evidence of chronic air flow obstruction suggestive of COPD 
on his various pulmonary function testing.  The veteran had 
mild intermittent asthma which was exacerbated by seasonal 
allergies and post nasal drainage.  

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 6602 for bronchial asthma.  The next 
higher 30 percent evaluation under that Diagnostic Code is 
warranted when FEV-1 is 56 to 70 percent predicted or 
FEV-/FVC is 56 to 70 percent or with daily inhalation or oral 
bronchodilator therapy, or inhalation anti-inflammatory 
medication.  A 60 percent evaluation is warranted when FEV-1 
is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent 
with at least monthly visits to a physician for required care 
of exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

When the clinical findings of the various VA examinations are 
compared with the schedular criteria under Diagnostic 
Code 6602, it is apparent that the veteran does not warrant 
the next higher 30 percent evaluation based on the findings 
of pulmonary function testing.  The most recent pulmonary 
function testing performed in May 2002, which the examiner 
indicated was essentially similar to that performed in 
February 1999, indicated that FVC was 77 percent, whereas 56 
to 70 percent predicted is required for a 30 percent 
evaluation, and the ratio of FEV-1 to FVC was 80 percent with 
56 to 70 percent required for the next higher evaluation.  
Nevertheless, the records clearly indicate that the veteran 
utilizes medication to treat his respiratory symptoms on a 
daily basis.  Therefore, the Board finds that the veteran 
meets the requirements for a 30 percent evaluation under 
Diagnostic Code 6602.  

The veteran however, does not meet the requirements of the 
next higher 60 percent evaluation, because clearly if he does 
not satisfy the requirements for a 30 percent evaluation 
based on pulmonary function testing, he would not satisfy the 
requirements for a 60 percent evaluation based on those 
clinical findings.  In addition, the record does not reflect 
that the veteran requires monthly visits to a physician for 
required care of exacerbations or that he is required 
intermittent courses of systemic corticosteroids.  Thus a 60 
percent evaluation is not warranted.

The Board acknowledges that the veteran is also service 
connection for COPD, but none of the VA examinations have 
shown clinical findings reflective of COPD.  In any event, 
under the provisions of 38 C.F.R. § 4.96, "a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such an evaluation."  In this case, having assigned 
an evaluation which reflects the severity of the veteran's 
bronchial asthma, and no clinical findings reflective of 
impairment due to COPD, the Board finds that the 30 percent 
evaluation assigned by this decision accurately reflects the 
severity of the veteran's overall disability picture.


Extraschedular Evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedular standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
assertion or showing that the veteran's thoracic spine 
disability or bronchial asthma with COPD have individually 
resulted in interference with his employability in a manner 
beyond that contemplated by the rating criteria for each 
disability, or that either disability has necessitated 
frequent periods of hospitalization.  In this regard, the 
Board would observe that the veteran also has a lumbar spine 
disability which he has indicated has recently increased in 
severity.  In the absence of such factors, the Board finds 
that the criteria for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for residuals of a thoracic 
spine fracture at T7 is granted.

Subject to the provisions governing the award of monetary 
benefits, a 30 percent for bronchial asthma with chronic 
obstructive pulmonary disease is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

